In re Berrigan, Patrick J. et al.; Campbell, David L.; Reasonover, Charles K.; Smith, Ralph E.; Thornhill, Tom W.; Tompkins, Christopher; Weller, Francis G.; LaBelle Creole Associates; — Plaintiffs); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. D, No. 99-303; to the Court of Appeal, Fourth Circuit, No. 2003-C-1997.
Granted. The decision of the court of appeal to deny the plaintiffs right to a jury trial is reversed and the trial court’s decision is reinstated. The record reflects that the plaintiffs complied with the Jury Trial Order issued by the trial court. See State v. Walker, 95-0185 (La.6/30/95), 658 So.2d 190, 192 (The right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against a waiver, loss, or forfeiture thereof.)
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.
KIMBALL and KNOLL, JJ„ would grant the rehearing.